Case 9:17-cv-81261-WPD Document 359 Entered on FLSD Docket 12/17/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 17-81261-CIV-DIMITROULEAS

    ALL-TAG CORP.,

                    Plaintiff,

           v.

    CHECKPOINT SYSTEMS, INC.,

                Defendant.
    ____________________________________/


                                 ORDER ON NOTICE OF SETTLEMENT

          THIS CAUSE came before the Court on the Parties’ notice of settlement on at the

   hearing held on December 16, 2019. The Court has considered the Parties’ notice and is

   otherwise fully advised in the premises.

          Accordingly, it is hereby ORDERED AND ADJUDGED:

          1. The Parties shall file a stipulation of dismissal on or before December 27, 2019.

          2. In the event that a stipulation of dismissal is not timely filed, the Parties shall file

                their Pretrial Stipulation, Motions in Limine, and Proposed Jury Instructions on or

                before December 30, 2019, with Responses to Motions in Limine to be filed on or

                before January 2, 2020 at 12:00 pm.

          3. Defendant’s Motion for Judgment on the Pleadings on Count I and Count II of

                Checkpoint’s Second Amended Counterclaim [DE 207], Defendant’s Motion for

                Summary Judgment on Counts I and II of Checkpoint’s Second Amended

                Counterclaim [DE 283], Plaintiff’s Motion for Summary Judgment on Checkpoint’s

                Counterclaim for False Advertising Under Section 43 of the Lanham Act [DE 285],
Case 9:17-cv-81261-WPD Document 359 Entered on FLSD Docket 12/17/2019 Page 2 of 2



              Defendant’s Motion for Summary Judgement on All-Tag Corp.’s Second Amended

              Complaint and Checkpoint’s Second and Fifth Affirmative Defenses [DE 287],

              Defendant’s Motion to Exclude the Expert Testimony Dr. Graeme Hunter [DE 322],

              Defendant’s Motion to Exclude Patrick O’Leary’s Expert Testimony [DE 321] are

              DENIED WITHOUT PREJUDICE.

          4. The motion hearing previously scheduled for December 19, 2019 at 9:00 a.m. [DE

              355] is CANCELLED.

      DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

   16th day of December, 2019.




   Copies furnished to:
   All counsel of record
